Citation Nr: 1724176	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-16 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability with arthralgias of the neck and hands.  

2. Entitlement to service connection for a cervical spine disability with arthralgias of the neck and hands.

3. Entitlement to an initial disability rating for service-connected lumbar disk disease, currently rated as 10 percent disabling prior to March 27, 2013, as 100 percent disabling from March 27, 2013 to July 1, 2013, and as 10 percent disabling since July 1, 2013.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to July 1976, from December 1990 to May 1991, from January 2003 to January 2009, from May 2009 to April 2010 and from August 2010 to June 2011.

This case comes to the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In September 2011, the RO ruled on 10 claims for benefits.  The RO granted service connection for lumbar disk disease and assigned an initial disability rating of 10 percent.  In his timely notice of disagreement, the Veteran appealed the rating assigned to his lumbar disk disease and he also appealed the initial zero percent (noncompensable) rating assigned to his service-connected bilateral hearing loss disability.  In his substantive appeal (VA Form 9) the Veteran later restricted the scope of his appeal to the lumbar spine issue only.  In April 2015, the RO denied a request to reopen a previously denied claim for service connection for a cervical spine disability with arthralgias of the neck and hands.  The Veteran also appealed that decision.  In a statement of the case, issued in May 2016, the RO agreed that there was new and material evidence to reopen the claim, but then proceeded to deny the claim on the merits.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of service connection for a cervical spine disability with arthralgias of the neck and hands and an increased rating for lumbar disk disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In January 1992, VA denied entitlement to service connection for arthralgias of the neck and hands; the Veteran did not appeal that decision nor did he submit new and material evidence within one year.

2. Evidence submitted since the January 1992 rating decision was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the Veteran's claim for service connection for a cervical spine disability with arthralgias of the neck and hands.  


CONCLUSIONS OF LAW

1. The January 1992 decision denying entitlement to service connection for arthralgias of the neck and hands is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2016).

2. Evidence received since the January 1992 decision is new and material and the previously denied claims for service connection for arthralgias of the neck and hands is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  (2016).  In this decision, the Board is granting the only claim being decided today.  Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his initial claim for service-connected disability compensation in April 1991.  The only claimed disabilities specifically asserted in his application for benefits were hearing loss and residuals of a pterygium surgically removed from his right eye.  But the RO interpreted the application as including claims for several other potential disabilities identified in a VA examination, including arthralgias of the neck and hands.  According to the January 1992 letter decision, the claim was denied because arthralgias of the neck and hands "were not diagnosed or treated during active military service."  

Because the Veteran did not file a notice of disagreement or submit new and material evidence within one year after he was notified of the denial of the claim for service connection for arthralgias of the neck and hands, that decision is final.  See 38 U.S.C.A. § 7105. 

The most recent VA rating decision code sheet, dated February 2016, gives September 2011 as the "original date of denial" for the claim for service connection for arthralgias of the neck and hands.  However, the Board has reviewed the September 2011 rating decision, which contains rulings on ten separate issues, and finds it did not address the issue of service connection for a cervical spine disability or for arthralgias of the neck and hands.  Accordingly, the "last prior final denial of the claim sought to be reopened" is the January 1992 decision, not the September 2011 rating decision.  38 C.F.R. § 3.156(a).

The January 1992 decision is in the form of a letter which does not include the customary list identifying each item of evidence considered by the RO at the time of the denial.  The RO did, however, obtain an examination report, dated October 1991, which indicated a diagnosis of arthralgias of the neck and hands "etiology unknown."  There is also an imaging study of the cervical spine indicating that, as of October 1991, vertebral body height and intervertebral disc space appeared to be adequate and that no fractures or dislocations were demonstrated.  From this information, it follows that, at the time of the last prior final denial of the claim, the evidence available to agency decisionmakers consisted only of medical evidence showing the existence of arthralgias of the neck and hands.  "Arthralgia" is "pain in a joint; called also arthrodynia."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 150 (32d ed. 2012).  In other words, when the claim was previously denied, there was no clinical diagnosis of any specific cervical spine disability and there was no information in the record indicating that arthralgias of the neck and hand had their onset in service or were otherwise related to service.  

Since the January 1992 decision became final, the Veteran has provided hearing testimony that he developed pain in his cervical spine when wearing a heavy steel helmet in basic training.  Accepting the credibility of the newly submitted evidence for the purpose of determining whether to reopen the claim, see Justus, 3 Vet. App. at 513, the new evidence relates to "an unestablished fact necessary to establish the claim" because a connection between service and neck and hand arthralgias is an essential element of the claim and no evidence of such a connection was available to agency decisionmakers in January 1992.  See 38 C.F.R. § 3.156(a).  Moreover, the AOJ has also obtained medical evidence indicating several specific neck and hand diagnoses, which were likewise unavailable to agency decisionmakers in January 1992.  Recent medical records indicate diagnoses of cervical strain, left C-7 radiculopathy, bilateral carpal tunnel syndrome, cervical spondylosis and spinal stenosis at C-3, C4-5, C5-6 and C6-7."   

Under these circumstances, the Board finds that the evidence submitted is new and material and that the claim for service connection for a cervical spine disability with arthralgias of the neck and hands must be reopened. 


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability with arthralgias of the neck and hands.  The appeal is allowed to this extent


REMAND

Increased Rating for a Lumbar Spine Disability

To help decide whether he is eligible for an increased rating for his lumbar spine disability, the Veteran was examined by a VA nurse practitioner in May 2014.  During his videoconference hearing, the Veteran testified that his lumbar spine condition has worsened in severity since the May 2014 examination.  



When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The increased rating claim must be remanded for a new examination to assess the current severity of the Veteran's lumbar spine disability.  

Even without the Veteran's assertion that his disability has worsened in severity, a remand would be necessary because the May 2014 VA examination fails to comply with the recent decision of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion and in weight bearing and nonweight-bearing ."  Id. at 170.  Although the May 2014 VA examination report includes the results of range of motion tests, the report does not indicate whether the Veteran was tested during active or passive motion or in weight bearing or nonweight-bearing.  On remand, the AOJ should ensure that the new examination complies with 38 C.F.R. § 4.59 and Correia.

Cervical Spine Disability with Arthralgias of the Neck and Hands

The AOJ denied the claim for service connection for a cervical spine disability with arthralgias of the neck and hands based in part on the report and medical opinion of a VA neurologist, who conducted an upper extremity peripheral nerves examination in April 2015.  

According to his report, the examiner's findings were based on an in-person examination of the Veteran and a review of the Veteran's VA claims file.  The diagnoses were bilateral carpal tunnel syndrome and left C-7 radiculopathy.  For both conditions, the examiner identified November 2014 as the initial date of diagnosis.  In section 2 of the examination ("Medical History"), the examiner wrote "C-file is reviewed.  There are no SMRs [service medical records]."  The examiner acknowledged the Veteran's complaint of chronic pain in the left shoulder "that's been present for years.  His left hand started getting numb and tingling a couple years previous, usually while driving, but became constant in 10/13."

The symptoms attributed to the Veteran's peripheral nerve conditions were mild numbness and paresthesia or dysthesia of the left upper extremity.  Section 15 ("Diagnostic Testing") of the report indicated that abnormal EMG results for the right and left upper extremities were recorded in November 2014.    

The examiner offered an unfavorable medical opinion on the question of whether the Veteran's neurological problems were the secondary result of his service-connected right shoulder disability.  According to the examiner, the Veteran's carpal tunnel syndrome was caused "by compression of vascular structures (the vasa vervorum) which supply the peripheral nerve, impairing metabolism of the compressed segment, and leading to a focal conduction block."  The examiner indicated that nerve function could return to normal if the compression was removed, illustrating this possibility with the example a person's arm "falling asleep" and then recovering after changing positions.  In the examiner's opinion, the service-connected shoulder disability "cannot cause median nerve compression at the wrist."  

The examiner noted that the Veteran's cervical radiculopathy "is caused by irritation of the nerve roots at the foraminal level."  A foramen is "a natural opening or passage, especially one into or through a bone." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 729 (32d ed. 2012).  He explained that an EMG study, of the kind conducted in November 2014, could detect irritation of the nerve roots.  According to the examiner, if the Veteran's shoulder problem had been the cause of his hand symptoms "both motor and sensory changes would be present on EMG."  It would be unlikely, the examiner continued, for cervical radiculopathy to "mascerade [sic] as shoulder pain as referred pain would be to the hand rather than the shoulder."   

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For at least two reasons, the April 2015 medical opinion is not adequate to decide the Veteran's claim.  First, although the examiner noted his review of the Veteran's VA claims file, the medical history section of his report indicates that, "There are no SMRs [service medical records]."  It is possible that the examiner mistakenly concluded that there were no service treatment records after reviewing an August 2011 VA memorandum, which found that service treatment records from 2003 to 2011 were unavailable and that all efforts to obtain them had been exhausted.  However, the presently available electronic claims file includes many service medical records, including records dating from between 2003 to 2011.  

A medical opinion may be inadequate if it rests on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The apparently mistaken belief that there were no available service treatment records potentially undermines the examiner's conclusions.  Moreover, the examiner did not address the Veteran's statement that he developed a cervical spine condition because he wore a steel helmet.  

Secondly, the April 2015 VA examiner provided a detailed explanation supporting his conclusion that the Veteran's carpal tunnel syndrome was not the secondary result of the Veteran's service-connected right shoulder disability.  But the Veteran's claim is broader than that.  In his January 2015 application the Veteran filed an application seeking service-connected disability benefits for "1. Cervical condition 2. Numbness & tingling [left] hand [secondary] to cervical [condition] 3. And/or [secondary] to right shoulder."  

The April 2015 medical opinion addresses only the third part of the Veteran's claim.  His post-service VA medical treatment records include diagnoses for current disabilities within the scope of the term "cervical condition" beyond the neurological diagnoses identified by the examiner.  Specifically, a July 2011 VA general medical examination included a diagnosis of "cervical strain" approximately one month after the end of the Veteran's most recent period of active duty service.  According to a November 2013 VA neurosurgery clinic note, the assessment was "possible carpal tunnel vs. cervical stenosis."  A September 2014 VA orthopedic surgery outpatient note, available through the Virtual VA electronic claims file, indicates an assessment of cervical spinal canal stenosis.  The orthopedic surgeon wrote, "The patient had a MRI which was done for cervical spine last year.  That is suggestive of cervical spondylosis.  In addition, there is evidence of spinal stenosis at C3-4, C4-5, and C5-6, C6-7."  

Even if the April 2015 VA examiner was right to reject the Veteran's theory of secondary service connection based on his right shoulder, an adequate opinion should address all of the Veteran's current disabilities of the cervical spine and the possibility that one or more of those disabilities had its onset during active duty service - particularly during the Veteran's last period of active duty (August 2010 to June 2011).  For these reasons, the AOJ should arrange a cervical spine examination and obtain a new medical opinion before the claim can be decided.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since November 2016.

2. The Veteran should be scheduled for a VA orthopedic examination of both the cervical and thoracolumbar spinal segments.  

For the thoracolumbar spine, the examiner should attempt to ascertain the current severity of the Veteran's service-connected disability.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the disabilities should be identified.

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's thoracolumbar spine and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

For the cervical spine, after examining the Veteran and reviewing the relevant medical records, the examiner should identify all current disabilities of the cervical spine.  The examiner should then indicate whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability of the cervical spine or other disability characterized by joint pain of the hands or neck began during active duty service or is otherwise related to any disease, injury or event in service.

If the examiner determines that any of the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

A complete rationale should be provided for any opinions offered.  The examiner should discuss the Veteran's statement indicating that he developed his cervical condition when stationed at Camp Shelby with the 155th armor brigade "due to wearing steel pot (head gear) prior to military changing to Kevlar."  The examiner should also discuss the July 2011 diagnosis of cervical strain during a general VA medical examination, approximately one month after the Veteran's most recent separation from active duty.  Finally, the examiner should discuss the probability that other cervical spine diagnoses, including left C-7 radiculopathy, cervical stenosis or cervical spondylosis, had their onset during the Veteran's active duty service or became manifest to a degree of 10 percent or more within one year of his separation from active duty. 

3. The AOJ must ensure that all of the examination reports requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


